Exhibit 10.1

*** Text omitted pursuant to Item 601(a)(6) of Regulation S-K

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

Section 1.

  Purchase and Sale of Common Stock      1  

1.1

  Sale and Issuance of the Shares      1  

1.2

  Closing; Delivery      1  

1.3

  Defined Terms Used in this Agreement      2  

1.4

  Construction      4  

Section 2.

  Representations and Warranties of the Company      4  

2.1

  Organization, Good Standing and Qualification      4  

2.2

  Authorization      5  

2.3

  Capitalization      5  

2.4

  Valid Issuance      6  

2.5

  Consents      6  

2.6

  Use of Proceeds      6  

2.7

  No Material Adverse Change      6  

2.8

  SEC Filings      7  

2.9

  No Conflict, Breach, Violation or Default      7  

2.10

  Tax Matters      8  

2.11

  Title to Properties      8  

2.12

  Certificates, Authorities and Permits      8  

2.13

  Labor Matters      9  

2.14

  Intellectual Property      9  

2.15

  Tests and Preclinical and Clinical Trials      9  

2.16

  Environmental Matters      10  

2.17

  Legal Proceedings      10  

2.18

  Financial Statements      10  

2.19

  Insurance      10  

2.20

  Nasdaq Listing      11  

2.21

  Brokers and Finders      11  

2.22

  No Directed Selling Efforts or General Solicitation      11  

2.23

  No Integrated Offering      11  

2.24

  Private Placement      11  

2.25

  Foreign Corrupt Practices      11  

2.26

  Transactions with Affiliates      12  

2.27

  Internal Controls      12  

2.28

  Manipulation of Price      12  

2.29

  No Bad Actors      12  

2.30

  Investment Company      13  

Section 3.

  Representations and Warranties of the Investors      13  

3.1

  Organization      13  

3.2

  Authorization      13  

3.3

  Purchase Entirely for Own Account      13  



--------------------------------------------------------------------------------

3.4

  Investment Experience      13  

3.5

  Disclosure of Information      14  

3.6

  Restricted Securities      14  

3.7

  Legends      14  

3.8

  Accredited Investor      15  

3.9

  No General Solicitation      15  

3.10

  Brokers and Finders      15  

3.11

  Short Sales and Confidentiality Prior to the Date Hereof      15  

3.12

  No Government Recommendation or Approval      16  

3.13

  No Conflicts      16  

3.14

  Residency      16  

3.15

  Financial Capability      16  

Section 4.

  Covenants      16  

4.1

  Legend Removal      16  

4.2

  Short Sales and Confidentiality After the Date Hereof      17  

Section 5.

  Conditions to Closing      18  

5.1

  Conditions to the Investors’ Obligations      18  

5.2

  Conditions to Obligations of the Company      19  

5.3

  Termination of Obligations to Effect Closing; Effects      19  

Section 6.

  Miscellaneous      20  

6.1

  Successors and Assigns      20  

6.2

  Governing Law      20  

6.3

  Counterparts      20  

6.4

  Titles and Subtitles      20  

6.5

  Notices      21  

6.6

  No Finder’s Fees      21  

6.7

  Expenses      21  

6.8

  Waiver      21  

6.9

  Amendments      22  

6.10

  Severability      22  

6.11

  Entire Agreement      22  

6.12

  Specific Enforcement      22  

6.13

  Exclusive Jurisdiction; Venue      23  

6.14

  Publicity      23  

6.15

  Survival      24  

6.16

  Waiver of Jury Trial      24  

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is made as of January 21,
2020, by and between Vaccinex, Inc., a Delaware corporation (the “Company”), and
the Investors identified on Exhibit A (each an “Investor” and collectively the
“Investors”).

RECITALS

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(a)(2) of the 1933 Act (as defined below) and Rule
506 of Regulation D (“Regulation D”) as promulgated by the SEC (as defined
below) under the 1933 Act;

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 1,468,563 shares (the “Shares”) of the
Company’s Common Stock, par value $0.0001 per share (the “Common Stock”); and

WHEREAS, contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act;

The parties hereby agree as follows:

 

  Section 1.

Purchase and Sale of Common Stock.

 

  1.1

Sale and Issuance of the Shares. On the Closing Date (as defined below), upon
the terms and subject to the conditions set forth herein, the Company will sell
and issue, and the Investors will purchase, severally and not jointly, for a
price per Share of $5.09, the number of Shares set forth opposite the name of
such Investor under the heading “Number of Shares to be Purchased” on Exhibit A
attached hereto.

 

  1.2

Closing; Delivery.

(a) Subject to the satisfaction or waiver of the conditions set forth in
Section 5, the completion of the purchase and sale of the Shares (the “Closing”)
shall occur remotely via exchange of documents and signatures at a time (the
“Closing Date”) determined by the Company and of which the Investors will be
notified at least two days in advance by the Company but (i) in no event earlier
than the second Business Day after the date hereof and (ii) in no event later
than the fifth Business Day after the date hereof, or as otherwise agreed to by
the Company and the Investors.

(b) On the Closing Date, each Investor shall deliver or cause to be delivered to
the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to such Investor by the Company on or prior to the
Closing Date, an amount equal to the purchase price to be paid by the Investor
for the Shares to be acquired by it as set forth opposite the name of such
Investor under the heading “Aggregate Purchase Price of Shares” on Exhibit A
attached hereto.



--------------------------------------------------------------------------------

(c) At the Closing or within one Trading Day thereof, the Company shall deliver
or cause to be delivered to each Investor a number of Shares, registered in the
name of the Investor (or its nominee in accordance with its delivery
instructions), equal to the number of Shares set forth opposite the name of such
Investor under the heading “Number of Shares to be Purchased” on Exhibit A
attached hereto. The Shares shall be delivered via a book-entry record through
the Transfer Agent.

 

  1.3

Defined Terms Used in this Agreement. In addition to the terms defined elsewhere
in this Agreement, the following terms used in this Agreement shall be construed
to have the meanings set forth or referenced below.

(a) “1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

(b) “1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

(c) “Affiliate” means, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common Control with such Person.

(d) “Business Day” means any day except Saturday, Sunday and any legal holiday
or a day on which banking institutions in New York, New York generally are
authorized or required by law or other governmental actions to close.

(e) “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the 1933 Act, any Person listed in
the first paragraph of Rule 506(d)(1).

(f) “Company’s Knowledge” means the actual knowledge of the executive officers
(as defined in Rule 405 under the 1933 Act) of the Company.

(g) “Control” (including the terms “controlling,” “controlled by” or “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(h) “Material Adverse Effect” means any fact, circumstance, change, event,
occurrence or effect that, individually, or in the aggregate with any such other
facts, circumstances, changes, events, occurrences or effects, would have, or
would reasonably be expected to have, a material adverse effect on the financial
condition, business, properties, assets, liabilities, or results of operations
of the Company and its Subsidiary, taken as a whole.

 

2



--------------------------------------------------------------------------------

(i) “Material Contract” means any contract, instrument or other agreement to
which the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings (as defined below)
pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

(j) “Nasdaq” means the Nasdaq Capital Market.

(k) “Person” means any individual, firm, corporation, limited liability company,
partnership, company or other entity, and shall include any successor (by merger
or otherwise) of such entity.

(l) “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the date of
this Agreement and the Closing Date, shall be Nasdaq.

(m) “SEC” means the U.S. Securities and Exchange Commission.

(n) “Short Sales” means all “short sales” as defined in Rule 200 of Regulation
SHO under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

(o) “Subsidiary” means, with respect to any Person, any corporation, association
or other business entity of which more than 50% of the voting power of the
outstanding Voting Stock or of the membership interests is owned, directly or
indirectly, by such Person and/or one or more other Subsidiaries of such Person.

(p) “Trading Day” means (i) a day on which the Common Stock is listed or quoted
and traded on its Principal Trading Market (other than the OTC Bulletin Board,
OTCQX or OTCQB), or (ii) if the Common Stock is not listed on a Trading Market
(other than the OTC Bulletin Board, OTCQX or OTCQB), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTC Bulletin
Board or OTC Markets Group Inc., as applicable, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the “pink sheets” by OTC Markets
Group Inc. (or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) or (iii) hereof, then Trading Day
shall mean a Business Day.

(q) “Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board, OTCQX or OTCQB on which the Common Stock
is listed or quoted for trading on the date in question.

(r) “Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

3



--------------------------------------------------------------------------------

(s) “Voting Stock” means, with respect to any Person, capital stock of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

  1.4

Construction. Whenever required by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns, pronouns, and verbs shall include the plural
and vice versa. Reference to any agreement, document, or instrument means such
agreement, document, or instrument as amended or otherwise modified from time to
time in accordance with the terms thereof and, if applicable, hereof. A
reference to any party hereto includes such party’s permitted assignees and/or
the respective successors in title to substantially the whole of such party’s
undertaking. All references to “Sections” and “Exhibits” contained in this
Agreement are, unless specifically indicated otherwise, references to sections
or exhibits of or to this Agreement. The recitals and exhibits to this Agreement
form part of the operative provisions of this Agreement and references to this
Agreement shall, unless the context otherwise requires, include references to
the recitals and exhibits to this Agreement. As used in this Agreement, the
following terms shall have the meanings indicated: (a) “day” means a calendar
day; (b) “United States” means the United States of America; (c) “dollar” or “$”
means lawful currency of the United States; (d) “including” or “include” means
“including without limitation”; and (e) references in this Agreement to specific
laws includes the succeeding law, section, or provision corresponding thereto
and the rules and regulations promulgated thereunder.

 

Section 2.

Representations and Warranties of the Company. The Company hereby represents and
warrants to the Investors that, except as described in the Company’s SEC Filings
(as defined below), which qualify these representations and warranties in their
entirety:

 

  2.1

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
Subsidiary is set forth on Exhibit 21.1 to its most recent Annual Report on Form
10-K, and the Company owns 80% of the outstanding equity of such Subsidiary and
is its sole general partner. The Company’s Subsidiary is duly organized and
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite power and authority to carry on its

 

4



--------------------------------------------------------------------------------

  business as now conducted. The Company’s Subsidiary is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of property
makes such qualification or leasing necessary unless the failure to so qualify
has not had and would not reasonably be expected to have a Material Adverse
Effect.

 

  2.2

Authorization. The Company has the requisite corporate power and authority and
has taken all requisite corporate action necessary for, and no further action on
the part of the Company, its officers, directors and stockholders is necessary
for, (i) the authorization, execution and delivery of the Transaction Documents,
(ii) the authorization of the performance of all obligations of the Company
hereunder or thereunder, and (iii) the authorization, issuance (or reservation
for issuance) and delivery of the Shares. The Transaction Documents constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally and to
general equitable principles.

 

  2.3

Capitalization. The Company is authorized under its Certificate of Incorporation
to issue 100,000,000 shares of Common Stock. The Company’s disclosure of its
issued and outstanding capital stock in its most recent SEC Filing containing
such disclosure was accurate in all material respects as of the date indicated
in such SEC Filing. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid
and nonassessable. No Person is entitled to preemptive or similar statutory or
contractual rights with respect to the issuance by the Company of any securities
of the Company, including, without limitation, the Shares. Except for stock
options approved pursuant to Company stock-based compensation plans described in
the SEC Filings and securities exercisable for, convertible into or exchangeable
for shares of capital stock of the Company disclosed in the SEC Filings, there
are no outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, except as contemplated by
this Agreement. There are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as disclosed in the SEC Filings, no Person
has the right to require the Company to register any securities of the Company
under the 1933 Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other Person. The issuance

 

5



--------------------------------------------------------------------------------

  and sale of the Shares hereunder will not obligate the Company to issue shares
of Common Stock or other securities to any other Person (other than the
Investors) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security. The Company does not have
outstanding stockholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.

 

  2.4

Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

 

  2.5

Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than (a) filings that have been made pursuant to
applicable state securities laws, (b) post-sale filings pursuant to applicable
state and federal securities laws, (c) filings pursuant to the rules and
regulations of Nasdaq and (d) filing of the registration statement required to
be filed by the Registration Rights Agreement, each of which the Company has
filed or undertakes to file within the applicable time.

 

  2.6

Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall be
used by the Company to fund the ongoing development of pepinemab and for working
capital and general corporate purposes.

 

  2.7

No Material Adverse Change. Since December 31, 2018, except as identified and
described in the SEC Filings filed at least one Trading Day prior to the date
hereof, there has not been:

(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the SEC Filings, except for changes in the ordinary course of
business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(b) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(c) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

 

6



--------------------------------------------------------------------------------

(d) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(e) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(f) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any Material Contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(g) any material labor difficulties or, to the Company’s Knowledge, labor union
organizing activities with respect to employees of the Company;

(h) any material transaction entered into by the Company other than in the
ordinary course of business;

(i) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(j) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

 

  2.8

SEC Filings. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by the Company under the 1933 Act and the
1934 Act, including pursuant to Section 13(a) or 15(d) thereof, for the one year
period preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (collectively, the “SEC
Filings”). At the time of filing thereof, the SEC Filings complied in all
material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

 

  2.9

No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not, except
(solely in the case of clauses (i)(b) and (ii)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) conflict with or result in a
breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in

 

7



--------------------------------------------------------------------------------

  Section 3, any applicable statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or its Subsidiary, or any of their assets or
properties, or (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of the Company or its Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract. This Section does not
relate to matters with respect to tax status, which are the subject of
Section 2.10, employee relations and labor matters, which are the subject of
Section 2.13, or Environmental Laws (as defined below), which are the subject of
Section 2.16.

 

  2.10

Tax Matters. The Company and its Subsidiary have timely prepared and filed all
material tax returns required to have been filed by them with all appropriate
governmental agencies and timely paid all material taxes shown thereon or
otherwise owed by them. There are no material unpaid assessments against the
Company nor, to the Company’s Knowledge, any audits by any federal, state or
local taxing authority. All material taxes that the Company is required to
withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

 

  2.11

Title to Properties. The Company and its Subsidiary have good and marketable
title to all real properties and all other properties and assets owned by them,
in each case free from liens, encumbrances and defects, except such as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company and its Subsidiary hold any leased real or
personal property under valid and enforceable leases with no exceptions, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

 

  2.12

Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

 

8



--------------------------------------------------------------------------------

  2.13

Labor Matters.

(a) The Company is not party to or bound by any collective bargaining agreements
or other agreements with labor organizations. To the Company’s Knowledge, the
Company has not violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees or
labor organizations, or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

 

  2.14

Intellectual Property. Except as expressly contemplated by the SEC Filings, to
the Company’s Knowledge, the Company and its Subsidiary own, possess, license or
have other rights to use, all patents, copyrights, trademarks, service marks,
trade names, service names, trade secrets and other intellectual property
described in the SEC Filings necessary for the conduct of the Company’s business
as currently conducted and that the failure to so have would have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property”). There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business or the business of its Subsidiary as now conducted infringes or
violates any patent, trademark, copyright, trade secret or other intellectual
property rights of another. To the Company’s Knowledge, there is no existing
infringement by another Person of any of the Intellectual Property owned or
exclusively licensed by the Company or its Subsidiary that would have or would
reasonably be expected to have a Material Adverse Effect. The Company and its
Subsidiary have taken reasonable security measures to protect the secrecy,
confidentiality and value of the non-public portions of the Intellectual
Property owned or exclusively licensed by the Company or its Subsidiary, except
where failure to do so would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

  2.15

Tests and Preclinical and Clinical Trials. The studies, tests and preclinical
and clinical trials conducted by the Company or conducted on behalf of the
Company that are described in the SEC Filings were and, if still pending, are
being conducted in all material respects in accordance with the relevant
experimental protocols, procedures and controls and all applicable laws; the
descriptions of the results of such studies, tests and trials contained in the
SEC Filings are accurate and complete and fairly present the data derived from
such studies, tests and trials in all material respects as of the respective
dates of such SEC Filings; the Company is not aware of any studies, tests or
trials, the results of which the Company believes are materially inconsistent
with the study, test or trial results described or referred to in the SEC
Filings when viewed in the context in which such results are described and the
clinical state of development; and the Company has not received any notices or
written correspondence from the U.S. Food and Drug Administration or any other
federal, state, local or foreign governmental or regulatory authority requiring
the termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of the Company.

 

9



--------------------------------------------------------------------------------

  2.16

Environmental Matters. The Company is not in violation of any material statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates,
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

 

  2.17

Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its Subsidiary are or may reasonably be expected to become a party or to which
any property of the Company or its Subsidiary are or may reasonably be expected
to become the subject that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

  2.18

Financial Statements. The financial statements included in the SEC Filings
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal year-end audit adjustments, and such consolidated financial
statements have been prepared in conformity with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”) (except as may be disclosed therein or in the notes thereto,
and except that the unaudited financial statements may not contain all footnotes
required by GAAP, and, in the case of quarterly financial statements, except as
permitted by Form 10-Q under the 1934 Act).

 

  2.19

Insurance. The Company maintains in full force and effect insurance coverage
that is customary for comparably situated companies for the business being
conducted and properties owned or leased by the Company, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

 

10



--------------------------------------------------------------------------------

  2.20

Nasdaq Listing. The Company is in compliance with applicable Nasdaq continued
listing requirements. There are no proceedings pending or, to the Company’s
Knowledge, threatened against the Company relating to the continued listing of
the Common Stock on Nasdaq and the Company has not received any notice of, nor
to the Company’s Knowledge is there any reasonable basis for, the delisting of
the Common Stock from Nasdaq.

 

  2.21

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company. No Investor shall have any obligation with
respect to any fees, or with respect to any claims made by or on behalf of other
Persons for fees, in each case of the type contemplated by this Section 2.21
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

  2.22

No Directed Selling Efforts or General Solicitation. Neither the Company nor any
Person acting on its behalf has conducted any general solicitation or general
advertising (as those terms are used in Regulation D promulgated under the 1933
Act) in connection with the offer or sale of any of the Shares.

 

  2.23

No Integrated Offering. Neither the Company nor any Person acting on its behalf
has, directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any Company security, under circumstances that would
adversely affect reliance by the Company on Section 4(a)(2) and Regulation D for
the exemption from registration for the transactions contemplated hereby.

 

  2.24

Private Placement. Assuming the accuracy of the representations and warranties
of the Investors set forth in Section 3, the offer and sale of the Shares to the
Investors as contemplated hereby is exempt from the registration requirements of
the 1933 Act. The issuance and sale of the Shares does not contravene the rules
and regulations of Nasdaq.

 

  2.25

Foreign Corrupt Practices. Neither the Company, nor to the Company’s Knowledge,
any director, officer, agent, employee or other Person acting on behalf of the
Company has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to

 

11



--------------------------------------------------------------------------------

  any foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 

  2.26

Transactions with Affiliates. Except as disclosed in the SEC Filings, none of
the executive officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than as holders of stock options and/or
restricted stock, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

 

  2.27

Internal Controls. The Company has established and maintains disclosure controls
and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934 Act), which
are designed to ensure that material information relating to the Company,
including its Subsidiary, is made known to the Company’s principal executive
officer and its principal financial officer by others within those entities.
Since the end of the Company’s most recent audited fiscal year, there have been
no material weaknesses in the Company’s internal control over financial
reporting (whether or not remediated) and no change in the Company’s internal
control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

 

  2.28

Manipulation of Price. The Company has not taken, nor will it take, directly or
indirectly any action designed to stabilize or manipulate the price of the
Common Stock or any security of the Company to facilitate the sale or resale of
any of the Shares.

 

  2.29

No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3)
is applicable.

 

12



--------------------------------------------------------------------------------

  2.30

Investment Company. The Company is not required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

Section 3.

Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

 

  3.1

Organization. Such Investor is either an individual or a duly organized and
validly existing legal entity and has all requisite corporate, partnership,
limited liability company or similar power and authority, as applicable, to
enter into and consummate the transactions contemplated by the Transaction
Documents, to carry out its obligations hereunder and thereunder, and to invest
in the Shares pursuant to this Agreement, and, if an entity, is in good standing
under the laws of the jurisdiction of its organization.

 

  3.2

Authorization. The execution, delivery and performance by such Investor of the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Investor, and each has been duly executed and when delivered will
constitute the valid and legally binding obligation of such Investor,
enforceable against such Investor in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally, and general principles of equity.

 

  3.3

Purchase Entirely for Own Account. The Shares to be received by such Investor
hereunder will be acquired for such Investor’s own account, not as nominee or
agent, for the purpose of investment and not with a view to the resale or
distribution of any part thereof in violation of the 1933 Act, and such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same in violation of the 1933 Act without prejudice, however,
to such Investor’s right at all times to sell or otherwise dispose of all or any
part of such Shares in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Shares for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 

  3.4

Investment Experience. Such Investor acknowledges that it can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby.

 

13



--------------------------------------------------------------------------------

  3.5

Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information such Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. Such Investor is relying exclusively on its own investment analysis
and due diligence (including professional advice it deems appropriate) with
respect to the execution, delivery and performance of the Transaction Documents,
the Shares and the business, condition (financial and otherwise), management,
operations, properties and prospects of the Company, including but not limited
to all business, legal, regulatory, accounting, credit and tax matters. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

 

  3.6

Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

  3.7

Legends. It is understood that, except as provided below, certificates
evidencing the Shares (or uncertificated interests in the Shares) may bear the
following or any similar legend:

(a) “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

 

14



--------------------------------------------------------------------------------

  3.8

Accredited Investor. Such Investor is (a) an “accredited investor” within the
meaning of Rule 501(a) of Regulation D. Such Investor has executed and delivered
to the Company a questionnaire in substantially the form attached hereto as
Exhibit C (the “Investor Questionnaire”), which such Investor represents and
warrants is true, correct and complete. Such investor is a sophisticated
institutional investor with sufficient knowledge and experience in investing in
private equity transactions to properly evaluate the risks and merits of its
purchase of the Shares.

 

  3.9

No General Solicitation. Such Investor did not learn of the investment in the
Shares as a result of any general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (a) any
advertisement, article, notice or other communication published in any
newspaper, magazine, website, or similar media, or broadcast over television or
radio, or (b) any seminar or meeting to which such Investor was invited by any
of the foregoing means of communications.

 

  3.10

Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

 

  3.11

Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company or any other
Person regarding the transactions contemplated hereby and ending immediately
prior to the date hereof. Notwithstanding the foregoing, in the case of an
Investor that is a multi-managed investment vehicle whereby separate portfolio
managers manage separate portions of such Investor’s assets and the portfolio
managers have no direct knowledge of the investment decisions made by the
portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Shares covered by this Agreement. Such Investor, its Affiliates and
authorized representatives and advisors who are aware of the transactions
contemplated by the Transaction Documents have maintained the confidentiality of
all disclosures made to such Investor in connection with the transactions
contemplated by the Transaction Documents (including the existence and terms of
such transactions). Notwithstanding the foregoing, for avoidance of doubt,
nothing contained herein shall constitute a representation or warranty, or
preclude any actions, with respect to the identification of the availability of,
or securing of, available shares to borrow in order to effect Short Sales or
similar transactions in the future.

 

15



--------------------------------------------------------------------------------

  3.12

No Government Recommendation or Approval. Such Investor understands that no
United States federal or state agency, or similar agency of any other country,
has reviewed, approved, passed upon, or made any recommendation or endorsement
of the Company or the purchase of the Shares.

 

  3.13

No Conflicts. The execution, delivery and performance by such Investor of the
Transaction Documents and the consummation by such Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Investor to perform its obligations
hereunder.

 

  3.14

Residency. Such Investor’s office in which its investment decision with respect
to the Shares was made is located at the address immediately below such
Investor’s name on its signature page hereto.

 

  3.15

Financial Capability. Such Investor has immediately available funds necessary to
consummate the Closing on the terms and conditions contemplated by this
Agreement.

 

Section 4.

Covenants.

 

  4.1

Legend Removal.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any restrictive
legends related to the book-entry account holding such Shares and make a new,
unlegended book entry for such Shares sold or disposed of without restrictive
legends within two Trading Days of any such request therefor from such Investor,
provided that the Company has timely received from the Investor customary
representations and other documentation reasonably acceptable to the Company in
connection therewith.

 

16



--------------------------------------------------------------------------------

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision,
the Company shall, in accordance with the provisions of this Section 4.1(b) and
within three Trading Days of any request therefor from an Investor accompanied
by such customary and reasonably acceptable documentation referred to above,
(A) deliver to the Transfer Agent irrevocable instructions that the Transfer
Agent shall make a new, unlegended book entry for such Shares, (B) cause its
counsel to deliver to the Transfer Agent one or more opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act if required by the Transfer Agent to effect the removal of the legend, and
(C) deliver or cause to be delivered to such Investor a new, unlegended
book-entry or other evidence that the legend has been removed.

(c) Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Shares pursuant to either
the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, (ii) that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein and (iii) that if, after the
effective date of the registration statement covering the resale of the Shares,
such registration statement is not then effective and the Company has provided
notice to such Investor to that effect, such Investor will sell Shares only in
compliance with an exemption from the registration requirements of the 1933 Act.

 

  4.2

Short Sales and Confidentiality After the Date Hereof. Each Investor covenants
that neither it nor any Affiliates acting on its behalf or pursuant to any
understanding with it will execute any Short Sales during the period from the
date hereof until the earlier of such time as (i) the transactions contemplated
by this Agreement are first publicly announced or (ii) this Agreement is
terminated in full. Each Investor covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company, such Investor will maintain (and will cause its Affiliates, authorized
representatives and advisors who are aware of the transactions contemplated by
the Transaction Documents) to maintain the confidentiality of all disclosures
made to it in connection with the transactions contemplated by the Transaction
Documents (including the existence and terms of such transactions). Each
Investor understands and acknowledges that the SEC currently takes the position
that coverage of Short Sales of shares of the Common Stock “against the box”
prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
1933 Act, as set forth in Item 239.10 of the Securities Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance, and covenants that neither it nor any Affiliates acting on
its behalf or pursuant to any understanding with it will execute any such Short
Sales.

 

17



--------------------------------------------------------------------------------

Section 5.

Conditions to Closing.

 

  5.1

Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase Shares at the Closing is subject to the fulfillment to such Investor’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 2 hereof
shall be true and correct as of the date hereof and as of the Closing Date, as
though made on and as of such date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date.

(b) The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(c) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by this Agreement, all of which shall be in full force and effect.

(d) The Company shall have executed and delivered the Registration Rights
Agreement.

(e) The Company shall have filed with Nasdaq a Listing of Additional Shares
Notification Form for the listing of the Shares, and Nasdaq shall have raised no
objection to the consummation of the transactions contemplated by the
Transaction Documents.

(f) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Transaction Documents.

(g) The Company shall have delivered a certificate, executed on behalf of the
Company by an officer of the Company, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in subsections (a) through (c).
(e), (f), (i) and (j) of this Section 5.1.

(h) The Company shall have delivered a certificate, executed on behalf of the
Company by an officer of the Company, dated as of the Closing Date, certifying
the resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the Transaction Documents and the issuance of the
Shares, certifying the current versions of the Certificate of Incorporation and
Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.

 

18



--------------------------------------------------------------------------------

(i) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

 

  5.2

Conditions to Obligations of the Company. The Company’s obligation to sell and
issue Shares at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) The representations and warranties made by each Investor in Section 3 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date.

(b) Each Investor shall have performed in all material respects all obligations
and covenants herein required to be performed by them on or prior to the Closing
Date.

(c) Each Investor shall have executed and delivered the Registration Rights
Agreement and an Investor Questionnaire.

(d) Each Investor shall have paid in full its purchase price to the Company.

 

  5.3

Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) upon the mutual written consent of the Company and the Investors that agreed
to purchase a majority of the Shares to be issued and sold pursuant to this
Agreement;

(ii) by the Company if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) by an Investor (with respect to itself only) if any of the conditions set
forth in Section 5.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) by either the Company or an Investor (with respect to itself only) if the
Closing has not occurred on or prior to February 11, 2020;

 

19



--------------------------------------------------------------------------------

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in the Transaction Documents if such breach has resulted in the
circumstances giving rise to such party’s seeking to terminate its obligation to
effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 5.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 5.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under the Transaction
Documents.

 

Section 6.

Miscellaneous.

 

  6.1

Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

 

  6.2

Governing Law. This Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the Laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.

 

  6.3

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

  6.4

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 

20



--------------------------------------------------------------------------------

  6.5

Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (c) five days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address or e-mail address as set forth on the signature page,
or to such address, e-mail address or facsimile number as subsequently modified
by written notice given in accordance with this Section 6.5.

 

  6.6

No Finder’s Fees. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Investor or any of such
Investor’s officers, employees or representatives is responsible. The Company
agrees to indemnify and hold harmless the Investors from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this transaction (and the costs and expenses of defending against such
liability or asserted liability) for which the Company or any of its officers,
employees or representatives is responsible.

 

  6.7

Expenses. Each party shall pay its own expenses (including fees and expenses of
financial advisors, attorneys and other advisors) incurred in connection with
the preparation, negotiation, due diligence, execution, delivery, and
performance of the Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby.

 

  6.8

Waiver. Waiver by the Company or any Investor of a breach hereunder by any
Investor or the Company, respectively, shall not be construed as a waiver of any
subsequent breach of the same or any other provision. No delay or omission by a
party in exercising or availing itself of any right, power or privilege
hereunder shall preclude the later exercise of any such right, power or
privilege by such party. No waiver shall be effective unless made in writing
with specific reference to the relevant provision(s) of this Agreement and
signed by a duly authorized representative of the party granting the waiver. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

21



--------------------------------------------------------------------------------

  6.9

Amendments. Any term of this Agreement may be amended or terminated only with
the written consent of the Company and the Investors representing a majority of
the Shares. Notwithstanding the foregoing, this Agreement may not be amended and
the observance of any term of this Agreement may not be waived with respect to
any Investor without the written consent of such Investor unless such amendment
or waiver applies to all Investors in the same fashion.

 

  6.10

Severability. If one or more of the terms or provisions of this Agreement is
held by a court of competent jurisdiction to be void, invalid, or unenforceable
in any situation in any jurisdiction, such holding shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the void, invalid, or unenforceable term or provision in
any other situation or in any other jurisdiction, and the term or provision
shall be considered severed from this Agreement solely for such situation and
solely in such jurisdiction, unless the void, invalid, or unenforceable term or
provision is of such essential importance to this Agreement that it is to be
reasonably assumed that the parties hereto would not have entered into this
Agreement without the void, invalid, or unenforceable term or provision. If the
final judgment of such court declares that any term or provision hereof is void,
invalid, or unenforceable, the parties hereto parties hereto agree to:
(a) reduce the scope, duration, area, or applicability of the term or provision
or to delete specific words or phrases to the minimum extent necessary to cause
such term or provision as so reduced or amended to be enforceable; and (b) make
a good-faith effort to replace any void, invalid, or unenforceable term or
provision with a valid and enforceable term or provision such that the
objectives contemplated by the parties hereto when entering this Agreement may
be realized.

 

  6.11

Entire Agreement. This Agreement and the Registration Rights Agreement
constitute the full and entire understanding and agreement between the parties
with respect to the subject matter hereof and thereof, and any other written or
oral agreement relating to the subject matter hereof or thereof existing among
the parties are expressly canceled.

 

  6.12

Specific Enforcement. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific intent or were otherwise breached.
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof, in addition to any
other remedy to which they may be entitled by law or equity.

 

22



--------------------------------------------------------------------------------

  6.13

Exclusive Jurisdiction; Venue. Each of the parties hereto irrevocably agrees
that any legal action or proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by another party hereto or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery, or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware, or, if both the Delaware
Court of Chancery and the federal courts within the State of Delaware decline to
accept jurisdiction over a particular matter, any other state court within the
State of Delaware, and, in each case, any appellate court therefrom. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.13, (b) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 6.5.

 

  6.14

Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by any Investor
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investors shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, each Investor may identify the
Company and the value of such Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act).

 

23



--------------------------------------------------------------------------------

  6.15

Survival. The representations, warranties, covenants and agreements contained in
this Agreement shall survive the Closing for a period of one year following the
Closing Date.

 

  6.16

Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT TO A TRIAL BY
JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) MAKES THIS WAIVER
VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.16.

[Remainder of page intentionally left blank]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

COMPANY: VACCINEX, INC. By:   /s/ Maurice Zauderer Name: Maurice Zauderer Title:
Chief Executive Officer

Address:  1895 Mount Hope Avenue

Rochester, New York 14620

With a copy to:

Hogan Lovells US LLP

100 International Drive

Suite 2000

Baltimore, Maryland 21202

Attn: William Intner

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: FCMI PARENT CO. By:   /s/ Dan Scheiner Name: Dan Scheiner Title: Vice
President, Director

Address:  181 Bay Street, Suite 250

Toronto, ON M5J2T3

E-Mail Address: ***

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: VACCINEX (ROCHESTER), L.L.C. By:   /s/ Maurice Zauderer Name: Maurice
Zauderer Title: President Address: ***

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: By:   /s/ Laurence Lytton Name: Laurence Lytton Title:     Address:
*** E-Mail Address: ***

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: LUBLIN FINANCIAL CORPORATION By:   /s/ Joseph Rutman Name: Joseph
Rutman Title: Director Address: *** E-Mail Address: ***

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.

 

INVESTOR: /s/ Jacob Frieberg Jacob Frieberg Address: *** E-Mail Address: ***

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

   Number of Shares to be
Purchased      Aggregate Purchase Price
of Shares  

FCMI Parent Co.

     982,318      $ 4,999,998.62  

Laurence Lytton

     294,695      $ 1,499,997.55  

Vaccinex (Rochester), L.L.C.

     98,231      $ 499,995.79  

Lublin Financial Corporation

     54,027      $ 274,997.43  

Jacob Frieberg

     39,292      $ 199,996.28     

 

 

    

 

 

 

Total

     1,468,563      $ 7,474,985.67  



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Investor Questionnaire